      Case 1:21-cv-01376-CC-CCB Document 1 Filed 04/06/21 Page 1 of 16




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

ABRAHAM SAHO,

 Plaintiff,
                                              CASE NO.:
v.
                                              JURY TRIAL DEMANDED
EXPERIAN INFORMATION
SOLUTIONS, INC. and EXETER
FINANCE LLC

 Defendant,
                                      /

                                   COMPLAINT

      Plaintiff, ABRAHAM SAHO (hereinafter “Plaintiff”), by and through the

undersigned     counsel,    sues   Defendants,     EXPERIAN     INFORMATION

SOLUTIONS, INC. (hereafter “Experian”)             and EXETER FINANCE LLC

(hereafter “Exeter”) (hereafter defendants) and in support thereof respectfully

alleges violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.

(“FCRA”).

                           PRELIMINARY STATEMENT

      1.      This is an action for actual damages, statutory damages, punitive

damages, costs, and attorney’s fees brought pursuant to the Fair Credit Reporting

Act, 15 U.S.C. § 1681 et seq. (“FCRA”).
                                          1
      Case 1:21-cv-01376-CC-CCB Document 1 Filed 04/06/21 Page 2 of 16




      2.    Today in America there are three major consumer reporting agencies,

Equifax Information Services, LLC (hereinafter “Equifax”), Trans Union LLC

(hereinafter “Trans Union”) and Experian.

      3.    Consumer reporting agencies that create consumer reports, like

Equifax, Experian, and Trans Union are charged with using reasonable procedures

designed to ensure the maximum possible accuracy of the information they report.

It is not enough for them to simply parrot information they receive from entities

like Amerifinancial Solutions, and Convergent Outsourcing, particularly where a

consumer makes a dispute about information reported.

      4.    When a consumer like Plaintiff disputes information through the

agencies, those disputes are transmitted to the party furnishing the information,

here Amerifinancial Solutions, and Convergent Outsourcing. The FCRA demands

that each party separately conduct a reasonable investigation of the consumer’s

dispute and correct or delete information they learn to be inaccurate or cannot

otherwise verify.

      5.    The Consumer Financial Protection Bureau has noted, “experience

indicates that [CRAs] lack incentives and under-invest in accuracy” Consumer Fin.

Prot. Bureau, Supervisory Highlights Consumer Reporting Special Edition 21

(Issue 14, March 2, 2017).

                                        2
      Case 1:21-cv-01376-CC-CCB Document 1 Filed 04/06/21 Page 3 of 16




                                  JURISDICTION

      6.     The jurisdiction for this Court is conferred by 15 U.S.C. § 1681 (p)

and 28 U.S.C. 1367.

      7.     Venue is proper in this District as Plaintiff is a resident in this District,

the violations described in this Complaint occurred in this District, and Experian

transacts business within this District.

      8.     The Plaintiff is a natural person and resident of Gwinnett County,

within the State of Georgia. He is a “consumer” as defined by 15 U.S.C. §

1681a(c).

      9.     Experian is a corporation headquartered in the State of California,

authorized to do business in the State of Georgia through its registered agent, CT

Corporation System, located at 289 S Culver St, Lawrenceville, GA 30046-4805.

      10.    Experian is a “consumer reporting agency,” as defined in 15 USC §

1681(f). Experian is regularly engaged in the business of assembling, evaluating,

and disbursing information concerning consumers for the purpose of furnishing

consumer reports, as defined in 15 U.S.C. § 1681(d) to third parties.

      11.    Experian disburses such consumer reports to third parties under

contract for monetary compensation.



                                            3
      Case 1:21-cv-01376-CC-CCB Document 1 Filed 04/06/21 Page 4 of 16




      12.     Exeter is headquartered in the State of Texas, authorized to conduct

business in the State of Georgia through its registered agent, Corporation Service

Company, located at 2 Sun Court, Suite 400, Peachtree Corners, GA 30092.

      13.     Exeter is a “data furnisher” under the FCRA and reported account

information about the Plaintiff to all three CRAs during the relevant time.



                           FACTUAL ALLEGATIONS


      14.     Plaintiff is a natural person who is alleged to owe multiple debts for

accounts he has never applied for and there are also accounts that are completely

inaccurate.

      15.     Plaintiff has for over two (2) years, repeatedly disputed fraudulent

accounts on his Experian Credit Report to Experian.

      16.     Plaintiff sent a detailed dispute to Experian disputing a Convergent

Outsourcing account, an Exeter Finance LLC account and an AmeriFinancial

Solution account.     These accounts were reporting inaccurately and all three

included derogatory information about the Plaintiff.

      17.     Plaintiff believes Experian sent the dispute to Exeter and Exeter failed

to conduct a reasonable investigation and validated the inaccurate account.


                                           4
      Case 1:21-cv-01376-CC-CCB Document 1 Filed 04/06/21 Page 5 of 16




      18.      On September 14, 2019, Experian responded to Plaintiff’s dispute

with Report # 2244-5738-91. Within it, Experian incorrectly verified the three

disputed accounts.

      19.      On November 7, 2019, Plaintiff obtained his Experian Credit Report

Number 2652-2954-65. Upon review, he learned that in addition to the previous

disputed account information, there were incorrect addresses, phone numbers, hard

inquiries and new erroneous accounts listed that did not belong to him.

      20.      On December 12, 2019 Plaintiff mailed another dispute letter to

Experian informing them of the 12 incorrect addresses, two (2) incorrect phone

numbers and seven (7) hard inquiries on his credit. More importantly, Plaintiff

disputed the following erroneous accounts:

              I.     Amerifinancial Solutions 23443140

             II.     Farmers Furniture 171159xxxx

            III.     Security Credit Services 36435xx

            IV.      SYNCB/Care Credit 601918xxxxxxxxxx

            V.       Exeter Finance LLC 6806815184973

      21.          In the aforementioned dispute letter, Plaintiff explained that some of

the accounts did not belonged to him. He also explained the inaccurate reporting

about the Exeter account.

                                              5
      Case 1:21-cv-01376-CC-CCB Document 1 Filed 04/06/21 Page 6 of 16




      22.      Plaintiff mailed his dispute letter to Experian via USPS Certified

Mail 7019 0700 0001 3805 0335. Plaintiff received the certified mail confirmation

confirming that Experian received his letter on December 12, 2019. Despite

confirmation delivery, Experian failed to respond in violation of the FCRA.

      23.     Plaintiff was upset that he did not receive a response, therefore he

mailed a similar dispute letter to Experian via USPS Certified Mail 7019 0700

0001 3039 4598. USPS confirmed delivery to Experian on February 15, 2020.

      24.     On March 3, 2020, Experian responded to Plaintiff dispute report #

3197-4135-58 as follows:

              I.   Amerifinancial   Solutions   23443140   UPDATED/VERIFIED

                   ACCURATE

             II.   Farmers Furniture 171159**** IGNORED THE DISPUTE

            III.   Security Credit Services 36435** IGNORED THE DISPUTE

            IV.    Convergent Outsourcing 36468441 UPDATED

            V.     Exeter Finance LLC 6806815184973 VERIFIED AND

                   UPDATED

            VI.    SYNCB/Care Credit 601918324470 UPDATED

      25.     On June 27, 2020, Plaintiff obtained his Experian Credit Report

Number 2268-9668-16. Upon review he noticed that there were STILL eleven (11)

                                          6
      Case 1:21-cv-01376-CC-CCB Document 1 Filed 04/06/21 Page 7 of 16




inaccurate addresses and one (1) inaccurate hard inquiry listed on his credit report.

In addition, there were still three (3) erroneous accounts on his credit report. The

fraudulent or inaccurate accounts still showing on Plaintiff’s credit were:

              I.    Amerifinancial Solutions 23443140 obo St. Joseph’s Hospital

                    (Atlanta, GA)

              II.   Convergent Outsourcing 36468441 obo Emergency Care of

                    Atlanta

              III. Exeter Finance LLC 6806815184973

      26.    On August 22, 2020, Plaintiff furiously wrote another dispute letter to

Experian. In this dispute letter he provided a copy of his driver’s license to confirm

his identity. Further, Plaintiff in explained that Amerifinaicial Solutions Account

234431XX was not his. Plaintiff also provided a copy of his vehicle title that he

received from Exeter to illustrate that he paid the remainder of his auto loan and

received his title for the vehicle on June 18, 2019; therefore, the “Charge Off”

status on his credit file is incorrect. The reporting of a “$17,475 written off” was

also incorrect. Lastly, a “past due amount” of $23,541 was inaccurate. The

vehicle was completely paid for and Plaintiff has possession of the title to show it.

      27.    Plaintiff mailed another detailed dispute letter to Experian via USPS

Certified Mail 7020 1290 0002 0676 7623. USPS confirmed delivery to Experian

                                          7
        Case 1:21-cv-01376-CC-CCB Document 1 Filed 04/06/21 Page 8 of 16




on August 27, 2020.       Experian AGAIN failed to respond to Plaintiff’s dispute

despite confirmation by USPS of delivery.

        28.    Enraged by the lack of response, Plaintiff yet again, on January 6,

2021 sent another detailed dispute letter. Again, Plaintiff explained in detail that

the Amerifinancial Solutions account is not his as he called the original debtor who

could not locate an invoice. In addition, Plaintiff included a copy of his vehicle

title that he received from Exeter Finance LLC account 6806815184973 showing

that there is no outstanding debt and there should not be a “Charge Off” status on

his credit report.

        29.    Plaintiff mailed this detailed dispute letter to Experian via USPS

Certified Mail 7018 3090 0001 4156 7044. Experian received it on January 12,

2012.

        30.    Inexplicably, Experian ignored AGAIN this dispute letter. Plaintiff

never received a dispute result from Experian.

        31.    With no response, Plaintiff continued to dispute the erroneous

reporting on his credit report and mailed another detailed letter in February 2021.

Again, Plaintiff explained in detail why the fraudulent or inaccurate accounts

should not be reflected on his credit file:

              I.   Amerifinancial Solutions 234431XX obo St. Joseph’s Hospital
                   Atlanta, GA
                                              8
      Case 1:21-cv-01376-CC-CCB Document 1 Filed 04/06/21 Page 9 of 16




             II.     Convergent Outsourcing 36468441 obo Emergency Care of
                     Atlanta

            III.     Exeter Finance LLC 6806815184973

      32.          To date, Experian has not responded to Plaintiff’s most recent dispute

despite over sixty days have passed by.

      33.      The Exeter account was the result of negligent or willful mishandling

by Exeter, and failure by Experian to investigate all the facts which the Plaintiff

explained in the dispute letters.

      34.      Experian failed to independently conduct any investigation. Upon

information and belief, Experian notified Exeter of Plaintiff’s dispute of the

account but clearly filed to do any independent investigation.

      35.      Exeter refused to acknowledge that the account was originally paid by

the Plaintiff and to correct the incorrect information.

      36.      Exeter knew or should have known throughout the life of the account

that Plaintiff fulfilled the payments of his loan yet, continued to verify to Experian.

      37.      Experian failed to report the proper information on Plaintiff’s credit

report despite having been given ample notice of its error. Plaintiff has suffered

damages including, but not limited to:

      I.       Monies lost by attempting to fix his credit;

                                              9
      Case 1:21-cv-01376-CC-CCB Document 1 Filed 04/06/21 Page 10 of 16




       II.    Loss of time attempting to cure the error;

       III.   Denial of credit from Ally Bank, Wells Fargo, GM Financial,

              SunTrust, Santander Consumer, Chase Bank, Bank of America and

              Global Lending.

       IV.    Metal anguish, stress, aggravation, embarrassment and other related

              impairments to the enjoyment of life;

       V.     Loss of time he and he was forced to delay the purchase of a vehicle

              due to Defendants’ incorrect reporting. Plaintiff spent numerous hours

              communicating with both Defendants attempting to resolve the

              inaccurate account.

       38.    All conditions precedent to the filing of this action have occurred.


                                CAUSES OF ACTION


                                      COUNT I
                     (Violation of the FCRA - As to Defendant,
                       Experian Information Solutions, Inc.)

       39.    The Plaintiff re-alleges and incorporates paragraphs one (1) through

thirty-eight (38) as if fully set out herein.

       40.    Experian violated 15 U.S.C. § 1681e(b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the


                                            10
      Case 1:21-cv-01376-CC-CCB Document 1 Filed 04/06/21 Page 11 of 16




preparation of the credit report and credit files it published and maintains

concerning the Plaintiff. Despite Plaintiff providing several disputes, Experian

refused to do any independent investigation.

       41.   As a result of this conduct, action and inaction of Experian, the

Plaintiff suffered damage by stress and mental and emotional pain stemming from

the anguish, humiliation, and embarrassment of credit denials when trying to

obtain an auto loan to purchase a vehicle or to obtain other credit.

       42.   Experian’s conduct, action, and inaction were willful, rendering it

liable for punitive damages in an amount to be determined by the Court pursuant to

15 USC § 1681n. In the alternative, it was negligent, entitling the Plaintiff to

recover under 15 USC § 1681o. Experian failed to properly conduct any

independent investigation regarding the erroneous reporting. Experian failed to

attempt to communicate or do a simple research of the evidence presented by

Plaintiff.

       43.   The Plaintiff is entitled to recover costs and attorney’s fees from

Experian in an amount to be determined by the Court pursuant to 15 U.S.C. §

1681n and/or § 1681o.

       44.   WHEREFORE, Plaintiff respectfully demands a trial by jury on all

issues so triable and judgment against Defendant, EXPERIAN INFORMATION

                                          11
      Case 1:21-cv-01376-CC-CCB Document 1 Filed 04/06/21 Page 12 of 16




SOLUTIONS, INC., for statutory damages, punitive damages, actual damages,

costs, interest, attorney fees, enjoinder from further violations of these parts and

any other such relief the Court may deem just and proper.

                                      COUNT II
                      (Violation of the FCRA - As to Defendant,
                        Experian Information Solutions, Inc.)

      45.    Plaintiff re-alleges and incorporates paragraphs one (1) through thirty-

eight (38) above as if fully set out herein.

      46.    Experian violated 15 U.S.C. § 1681i by failing to delete inaccurate

information in the Plaintiff’s credit file after receiving notice of such inaccuracies,

by failing to conduct a lawful reinvestigation, by failing to maintain reasonable

procedures with which to filter and verify disputed information in the Plaintiff’s

credit file; and by relying upon verification from a source it has to know is

unreliable. Experian verified a fraudulent account to Plaintiff, twice, without

conducting any independent investigation. Experian simply sent an ACDV to

Amerifinancial Solutions and parroted back the incorrect verification of the

fraudulent account.

      47.    As a result of this conduct, action and inaction of Experian, the

Plaintiff suffered damage by stress and mental and emotional pain stemming from

the anguish, humiliation, and embarrassment of credit denials.

                                           12
      Case 1:21-cv-01376-CC-CCB Document 1 Filed 04/06/21 Page 13 of 16




      48.    Experian’s conduct, action, and inaction were willful, rendering it

liable for actual or statutory damages, and punitive damages in an amount to be

determined by the Court pursuant to 15 USC § 1681n. In the alternative, it was

negligent entitling the Plaintiff to recover under 15 USC § 1681o. Experian also

failed to respond to several of Plaintiff’s disputes in violation of the FCRA.

      49.    The Plaintiff is entitled to recover costs and attorney’s fees from

Experian in an amount to be determined by the Court pursuant to 15 U.S.C. §

1681n and/or § 1681o.

             WHEREFORE, Plaintiff demands judgment and compensatory and

punitive damages against Defendant, EXPERIAN INFORMATION SOLUTIONS,

INC., jointly and severally; for his attorney’s fees and costs; for pre-judgment and

post-judgment interest at the legal rate, and such other relief the Court does deem

just, equitable, and proper.

                                 COUNT III
        (Violation of the FCRA - As to Defendant, Exeter Finance LLC)

      50.    Plaintiff re-alleges and fully incorporates paragraphs one (1) through

thirty-eight (38) above as is fully stated herein.

      51.    Exeter published the National Recovery representations to Experian

and through Experian to all of Plaintiff’s potential lenders on multiple occasions.


                                           13
      Case 1:21-cv-01376-CC-CCB Document 1 Filed 04/06/21 Page 14 of 16




      52.    Exeter violated 15 U.S.C. § 1681s-2(b) by failing to fully and properly

investigate the Plaintiff’s dispute of Exeter’s representation; by failing to review all

relevant information regarding same; by failing to accurately respond to Experian;

by failing to correctly report results of an accurate investigation to every other

credit reporting agency; and by failing to permanently and lawfully correct its own

internal records to prevent the re-reporting of the Exeter representations to the

consumer reporting agencies. Plaintiff provided all the information necessary for

Exeter to have identified that Plaintiff did not owe any money for this account.

Exeter was aware that Plaintiff was disputing this information yet continued to

report to Experian.     Exeter continued to report derogatory information about

Plaintiff when it was aware that Plaintiff had paid off the vehicle and did not have

an outstanding debt.

      53.    Exeter violated 15 U.S.C. §1681s-2(b) by continuing to furnish

inaccurate information to Experian after Exeter had been notified that the

information was inaccurate. Exeter has been aware of Plaintiff’s dispute for several

months but continued to erroneously report.

      54.    Exeter violated 15 U.S.C. §1681s-2(b) by continuing to furnish

inaccurate information to Experian that Exeter knew was inaccurate.



                                           14
     Case 1:21-cv-01376-CC-CCB Document 1 Filed 04/06/21 Page 15 of 16




      55.    Exeter did not have any reasonable basis to believe that the Plaintiff

was responsible for the any money after paying the remainder of his loan. Exeter

knowingly chose to follow procedures which did not review, confirm or verify the

debt in question. Further, even if Exeter would attempt to plea ignorance, it had all

of the evidence and information with which to confirm and recognize the Plaintiff

was not liable for any alleged remaining debt.

      56.    As a result of this conduct, action and inaction of Exeter, Plaintiff

suffered damage by loss of time due to Plaintiff’s attempts to correct the inaccurate

information and the mental and emotional pain, anguish, humiliation and

embarrassment of credit denials. Plaintiff, when he needed it most, was delayed the

purchase of his home because he would not qualify for the program with the

inaccuracies on his credit report.

      57.    Exeter’s conduct, action, and inaction was willful, rendering it liable

for actual or statutory damages, and punitive damages in an amount to be

determined by the Court pursuant to 15 U.S.C. § 1681n. In the alternative, it was

negligent entitling the Plaintiff to recover actual damages under 15 U.S.C. §

1681o.

         WHEREFORE, Plaintiff respectfully demands a trial by jury on all

  issues so triable and judgment against Defendant, EXETER FINANCE LLC, for

                                         15
   Case 1:21-cv-01376-CC-CCB Document 1 Filed 04/06/21 Page 16 of 16




statutory damages, punitive damages, actual damages, costs, interest, attorney

fees, enjoinder from further violations of these parts and any other such relief the

Court may deem just and proper.

                                          Respectfully submitted,




                                     /s/ Octavio “Tav” Gomez
                                     Octavio “Tav” Gomez, Esquire
                                     Georgia Bar No.: 0617963
                                     Morgan & Morgan, Tampa, P.A.
                                     201 North Franklin Street, Suite 700
                                     Tampa, Florida 33602
                                     Telephone: (813) 223-5505
                                     Facsimile: (813) 222-4797
                                     Primary Email: TGomez@ForThePeople.com
                                     Secondary: Lsommers@ForThePeople.com
                                     Attorney for Plaintiff




                                         16
